UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7460


BLAKE SANDLAIN,

                     Petitioner - Appellant,

              v.

BARBARA RICKARD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:19-cv-00025-DAF)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake Sandlain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Blake Sandlain, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge, denying his motion for injunctive relief, and

denying relief on Sandlain’s 28 U.S.C. § 2241 (2018) petition. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Sandlain v. Rickard, No. 1:19-cv-00025-DAF (S.D.W. Va. Sept. 25, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           2